WOODSON, J.
(dissenting). — While I fully concur in the views expressed in the majority opinion to the effect that mere irregularities should not nullify an election fairly and honestly held, yet I do . most earnestly dissent from the proposition that, an election which the law requires to be held under the Australian Ballot Law, if held in total disregard of that law, is a valid election. That the Australian Ballot Law applies in .this case is not denied, and that it was totally ignored is conceded, yet it is held that such an election is valid. This is strange doctrine to me, since there is no other law in existence in this State governing elections of any kind, *255except school and perhaps some other minor elections; therefore, the conclusion is irresistible that this election was held under no law whatever — only a voluntary election held by common consent of those who participated therein. I say this, because, prior to the enactment of the Australian Ballot Law, we had an elaborate system of laws governing all kinds of elections, hut upon its enactment it superseded all of those laws, except as previously- stated.
Moreover,- if this election is valid, then the general elections for the election of State, Federal, and county officers may be held in total disregard of the Australian Ballot Law, and yet be valid, if no fraud is shown, which all know would be an almost impossible thing to do.
For the’reasons stated, I dissent from the majority opinion
FARIS, J., concurs herein.